RENDERED: DECEMBER 16, 2022; 10:00 A.M.
                            TO BE PUBLISHED

                  Commonwealth of Kentucky
                              Court of Appeals

                                 NO. 2020-CA-1579-MR


GARELL MARK BURGESS AND
TRACY BROWN                                                                 APPELLANTS


                     APPEAL FROM MEADE CIRCUIT COURT
v.                   HONORABLE BRUCE T. BUTLER, JUDGE
                           ACTION NO. 13-CI-00350


CARL R. AUSTIN; CLAY-RHO1
ENTERPRISES; LEE ANN MIK; PALS
ENTERPRISES; PAUL F. MIK;
PHILLIP WIMPEE, SHERIFF MEADE
COUNTY; STONE HOLDINGS, LLC;
AND THE FIRST STATE BANK OF
IRVINGTON                                                                      APPELLEES


                                        OPINION
                                       AFFIRMING

                                      ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND DIXON, JUDGES.




1
  Appellee’s name was misspelled in the notice of appeal; however, we have opted to use the
correct spelling in this Opinion.
DIXON, JUDGE: Garell Mark Burgess and Tracy Brown appeal from the order of

the Meade Circuit Court entered December 7, 2020, denying their motions to

intervene and to restrain Clay-Rho Enterprises from executing a writ of possession.

Having reviewed the briefs, record, and law, we affirm.

            BACKGROUND FACTS AND PROCEDURAL HISTORY

               Central to this action is a parcel of residential land. Between

November 10, 2011, and October 13, 2012, Lee Ann and Paul F. Mik (collectively

“the Miks”) executed mortgages on the property with First State Bank of Irvington

(First State); Stone Holdings, LLC; and Carl R. Austin. On October 25, 2013,

Austin commenced the underlying action seeking to foreclose on the property, and

a lis pendens2 notice was simultaneously lodged and recorded. First State and

Stone Holdings subsequently filed crossclaims also seeking foreclosure.

               The Miks failed to timely respond, and a default judgment in favor of

Austin was entered January 30, 2014, as was an order of sale.3 After various

delays, including bankruptcy proceedings, a final order of sale was entered




2
  “Lis pendens is defined as a notice, recorded in the chain of title to real property, . . . to warn
all persons that certain property is the subject matter of litigation, and that any interests acquired
during the pendency of the suit are subject to its outcome.” Greene v. McFarland, 43 S.W.3d
258, 260 (Ky. 2001) (emphasis added) (internal quotation marks, brackets, and citations
omitted); see also Kentucky Revised Statutes (KRS) 382.440.
3
  Additional default judgments were entered February 25, 2014, and March 10, 2014, in favor of
First State and Stone Holdings, respectively.

                                                 -2-
November 27, 2019. First State purchased the property at auction, and an order

confirming the sale was entered February 10, 2020.

                First State then filed a writ of possession on March 12, 2020, to oust

Appellants from the property. An order of eviction was entered March 20, 2020,

and amended October 29, 2020, after Clay-Rho purchased First State’s property

interest. On November 3, 2020, Appellants filed motions to intervene in order to

file a third-party complaint to quiet title, or alternatively for restitution on

improvements made to the property, and to restrain execution of the order to evict.

In support thereof, Appellants asserted they were the lawful owners of the property

by virtue of a quitclaim deed executed by the Miks on June 17, 2019,

approximately five-and-a-half years after entry of the initial order for sale and five

months prior to auction. Denying relief, the court concluded the motion to

intervene was untimely and both motions were without merit. This appeal

followed.

                                         ANALYSIS

                CR4 24.01(1) provides:

                [u]pon timely application anyone shall be permitted to
                intervene in an action . . . when the applicant claims an
                interest relating to the property . . . which is the subject of
                the action and is so situated that the disposition of the
                action may as a practical matter impair or impede the


4
    Kentucky Rules of Civil Procedure.

                                             -3-
             applicant’s ability to protect that interest, unless that
             interest is adequately represented by existing parties.

             Generally, a circuit court has broad discretion in permitting

intervention. Wood v. Tax Ease Lien Invs. 1, LLC, 425 S.W.3d 897, 901 (Ky. App.

2014). “[P]ost-judgment intervention is not strictly forbidden,” but “[a] party

wishing to intervene after final judgment has a ‘special burden’ to justify the

untimeliness.” Polis v. Unknown Heirs of Jessie C. Blair, 487 S.W.3d 901, 906

(Ky. App. 2016) (quoting Arnold v. Commonwealth, 62 S.W.3d 366, 369 (Ky.

2001)) (internal quotation marks omitted). We review a court’s determination as to

the timeliness of a motion to intervene for an abuse of discretion and the denial of

the motion on its merits for clear error. Hazel Enters., LLC v. Cmty. Fin. Servs.

Bank, 382 S.W.3d 65, 67 (Ky. App. 2012) (citing Carter v. Smith, 170 S.W.3d 402,

408-09 (Ky. App. 2004)).

             Appellants argue the court abused its discretion in concluding that

their motion for intervention was untimely when their claims relating to mechanic

and materialman liens were brought within the time limits for enforcement.

             This argument misapprehends the issue at hand as it is not the

timeliness of the proposed claims that controls but, rather, whether the intervention

itself was timely sought. Here, the court observed that Appellants admitted to

being personally informed of Clay-Rho’s ownership of the property on May 30,

2020, and yet, notwithstanding their attempt to mitigate their losses by filing their

                                          -4-
first lien against the property in June 2020, did not seek intervention until

approximately five months later on November 3, 2020. Of course, this is in

addition to the 16 months that elapsed from the quitclaim deed – which Appellants

acquired with at least constructive notice of the pending foreclosure proceedings

via the lis pendens – to their motion to intervene. Given Appellants’ lengthy and

unexplained delay, despite constructive and actual notice of a challenge to their

claim of title, the court did not abuse its considerable discretion in concluding the

motion was untimely. Accordingly, we need not reach the issue of whether the

court erred when it further determined intervention was not merited.

             Appellants next assert the court erred by dispossessing them of the

property when they were not served with the motion or orders pertaining to the

writ of possession; the court did not have personal jurisdiction; Appellants were

not afforded notice or an opportunity to be heard; and Appellants retained their

interest in the property despite the commissioner’s sale. We will address each

contention in turn.

             We understand the argument of Appellants on the issue of service to

arise from their claim that, by virtue of their deeded interest in the property, they

were necessary parties pursuant to CR 19.01 and, thus, were entitled to service.

CR 19.01 prescribes when parties shall be joined, if feasible; however, in Murphy

v. Lexington-Fayette County Airport Board, 472 S.W.2d 688, 690 (Ky. 1971),


                                          -5-
Kentucky’s highest court held that the rule “can be invoked only by parties, not by

a person who seeks to become a party.” Therefore, as non-parties, Appellants’

reliance upon CR 19.01 is misplaced.

             Moreover, contrary to Appellants’ attempts to distinguish the matter,

we agree with the court that Cumberland Lumber Company v. First and Farmers

Bank of Somerset, Inc., 838 S.W.2d 403, 405 (Ky. App. 1992), resolves the issue

of joinder in the negative. In Cumberland, the Court was specifically faced with

the question of whether plaintiffs were required to join pendente lite lienholders as

parties to foreclosure proceedings. Id. at 404. While the case did not specifically

address CR 19.01, the Cumberland Court was clear that when a lis pendens notice

is filed, the plaintiff in a foreclosure proceeding has no duty to join pendente lite

successors in interest, whether that interest was acquired by lien or purchase. Id. at

405-06. Because the quitclaim deed to Appellants was executed after entry of the

lis pendens and prior to the judicial sale, they were merely pendente lite successors

in interest; thus, the petitioners did not have to join them. Consequently, the

argument that Appellants were entitled to service is without merit.

             We turn next to Appellants’ unsupported contention that the court

lacked personal jurisdiction over them, which was required to grant the writ of

possession. We have long recognized that bare assertions of legal error are

insufficient to warrant review.


                                          -6-
                    Our courts have established that an alleged error
             may be deemed waived where an appellant fails to cite
             any authority in support of the issues and arguments
             advanced on appeal. See Pierson v. Coffey, 706 S.W.2d
             409, 413 (Ky. App. 1986). “[W]ithout any argument or
             citation of authorities, [an appellate] [c]ourt has little or
             no indication of why the assignment represents an error.”
             State v. Bay, 529 So.2d 845, 851 (La. 1988). It is not our
             function as an appellate court to research and construct a
             party’s legal arguments, and we decline to do so here.
             See, e.g., Doherty v. City of Chicago, 75 F.3d 318, 324
             (7th Cir. 1996) (citations omitted); CR 76.12(4)(c)(v).

Hadley v. Citizen Deposit Bank, 186 S.W.3d 754, 759 (Ky. App. 2005).

Accordingly, we find no error.

             Appellants also assert the writ of possession was entered without due

process when they were afforded no notice or opportunity to be heard as required

by the Kentucky Constitution. Because the record is clear that Appellants fully

briefed and argued their claims against the writ of possession prior to its execution,

we find no error.

             Finally, pursuant to KRS 426.574, Appellants maintain that since they

were not parties to the litigation, the commissioner’s sale did not divest them of

their property rights; thus, the court erred in granting Clay-Rho’s writ of

possession. We are unpersuaded.

             As explained in Cumberland:

             The effect of the lis pendens is to keep the subject-matter
             of the litigation within the control of the court, and to


                                          -7-
            render the parties powerless to place it beyond the reach
            of the final judgment.

            One acquiring an interest pendente lite is sometimes on
            his application permitted to appear in the action and
            defend or prosecute in the place of the person to whose
            interest he has succeeded. The court is not, however,
            bound to permit him to do so, in the absence of a statute
            conferring upon him this right.

            Whether, however, he appears in the cause or not, and
            whether he has any actual notice of its pendency or not,
            the judgment, when rendered, must be given the same
            effect as if he had not acquired his interest, or as if he
            had been a party before the court from the
            commencement of the proceeding. His interests are
            absolutely concluded by the final determination of the
            suit.

838 S.W.2d at 405 (quoting Roberts v. Cardwell, 154 Ky. 483, 157 S.W. 711

(1913)).

            As Appellants’ argument wholly undermines the intent of lis pendens,

as authorized by KRS 382.440, it must fail.

                                 CONCLUSION

            Therefore, and for the foregoing reasons, we affirm the order of the

Meade Circuit Court.



            ALL CONCUR.




                                        -8-
BRIEF FOR APPELLANTS:     BRIEF FOR APPELLEE FIRST
                          STATE BANK OF IRVINGTON:
Robert Frederick Smith
Prospect, Kentucky        Kenton R. Smith
                          Brandenburg, Kentucky

                          BRIEF FOR APPELLEE CLAY-RHO
                          ENTERPRISES, LLC:

                          Ambrose K. O’Bryan
                          Dustin C. Humphrey
                          Radcliff, Kentucky




                         -9-